DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2022 has been entered. 
Response to Amendment
The amendment filed 15 July 2022 has been entered.  
Applicant’s amendments to the Abstract have overcome the Specification Objection.  Accordingly, the Specification Objection is withdrawn.
The examiner reconsidered the Applicant’s argument on why the claimed “controller” should not be interpreted under the 35 USC 112(f) authority, and the examiner was persuaded.  Accordingly, the interpretation invoked under 35 USC 112(f) for the claimed “controller” is withdrawn.  In addition, the examiner relied on paragraphs 0028 and 0030 of the Specification for providing adequate written disclosure of “a controller configured to control each actuator as a function of data from a/the flow field sensor in the additive manufacturing system.”  Accordingly, the 35 USC 112a/b rejections are withdrawn.
Applicant’s arguments, see section entitled, “Claim Rejections under 35 U.S.C. §§ 102 and 103” pages 10-11, filed 28 December 2021, have been fully considered.  Additional references were found, which teach the current limitations in the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 15 July 2022, the status of the claims is as follows: Claims 1 and 11 have been amended.  
Claims 1, 8-11 and 17-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zellinger et al. (US-20210362238-A1, effective filing date 13 April 2018) in view of Zurecki et al. (US-20160045981-A1).
Regarding claim 1, Zellinger teaches an exhaust manifold (gas outlet 32, fig. 7) for an additive manufacturing system (“Manufacturing device and method for additive manufacturing with movable gas outlet,” title), comprising: 
a manifold housing (V-shaped niche 43, fig. 7); 
at least one baffle (combination of slat 54 and vertical wall sections 39e, fig. 7) movable relative to the manifold housing configured to modify an exhaust flow area (outlet opening 31e, fig. 7; each opening has a square area 56, fig. 8) defined in part by the at least one baffle (“each outlet opening 31e can be closed preferably fluid-tight with a slat 54 displaceable in the plane of chamber wall 4 independently of an adjacent or another outlet opening 31e,” para 0076); and 
an actuator (“mechanical or motorised movable devices,” para 0012; “gas outlets” is construed as representing the fig. 7 embodiment) operatively connected to the at least one baffle configured to move the at least one baffle (“By actuating slats 54, square areas 56 can be switched in each case independently of one another from a closed position into outlet openings 31e,” para 0077), 
wherein the manifold housing defines a housing channel (gas discharge channel 33e, fig. 7), wherein the at least one baffle (combination of slat 54 and vertical wall sections 39e, fig. 7) includes one or more moveable baffles at least partially disposed within the housing channel (as shown in fig. 7) and configured to move relative to the housing to modify a respective exhaust flow area of a respective baffle of the one or more moveable baffles (paras 0076-0077 describe the movement of the slats 54 to close the outlet openings 31e; please see annotated fig. 7 below for the construed respective exhaust flow areas), wherein the actuator is operatively connected to each of the one or more movable baffles to move the one or more movable baffles relative to the housing (“actuating slats 54,” para 0077), wherein the one or more moveable baffles include a plurality of moveable baffles configured to move relative to the housing and relative to each other to modify the respective exhaust flow area (para 0077), wherein each of the plurality of baffles includes an L-shape (construed as shown below in fig. 7; based on the Applicant’s Drawings, e.g., fig. 2, an “L-shape” does not mean a perpendicular angle), wherein each movable baffle is positioned in overlapping series with each other such that each respective exhaust flow area is defined between adjacent baffles (please see annotated fig. 7 below), wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold Application No. 16/428,0204Docket No.: 1590052.061US1 housing (please see annotated fig. 7 below), further comprising a controller (control unit a29, fig. 1) configured to control the actuator to move the baffles as a function of data (“control of the movement of the outlet opening can take place dependent on a local impurity concentration in the process chamber detected above the building field,” para 0040) from a flow field sensor (“monitoring system,” para 0040; a “flow field sensor” is not explicitly disclosed) in the additive manufacturing system (fig. 1).

Zellinger, figs. 1, 7 (annotated), and 8:

    PNG
    media_image1.png
    167
    455
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    445
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    376
    501
    media_image3.png
    Greyscale


Zellinger does not explicitly disclose a function of data from a flow field sensor.
However, in the same field of endeavor of additive manufacturing, Zurecki teaches a function of data (“oxygen conc.,” fig. 2B) from a flow field sensor (gas sensors 108, 110, and 112, fig. 1; controlling the “overall flowrate” using sensors 112 and 108 is taught in para 0028).
Zurecki, figs. 1 and 2A-B

    PNG
    media_image4.png
    388
    547
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    195
    334
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    351
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, the process for measuring the oxygen concentration in the chamber, in view of the teachings of Zurecki, by using the sensors 108, 110, and 112, as taught by Zurecki, in lieu of the “monitoring system,” as taught by Zellinger, in order to dynamically control the gas flowrate based on oxygen sensor readings, for the advantage of increased quality and productivity of the additive manufacturing process in comparison to other methods that fail to properly address atmosphere control (Zurecki, paras 0004 and 0031, fig. 2A shows conventional process, and fig. 2B shows the improved method taught by Zurecki).
Regarding claim 11, Zellinger teaches an additive manufacturing system sweep flow system (interpreted as a system with a “flow source” and an “exhaust manifold,” para 0009 of the Specification; Zellinger teaches a gas inlet 30 and a gas outlet 32), comprising: 
an inlet manifold (gas inlet nozzle a30, fig. 1); 
and an exhaust manifold (gas outlet 32, fig. 7), comprising:
a manifold housing (V-shaped niche 43, fig. 7) defining a housing channel (gas discharge channel 33e, fig. 7); 
one or more moveable baffles (combination of slat 54 and vertical wall sections 39e, fig. 7) at least partially disposed within the housing channel (the vertical wall sections 39e are with the gas discharge channel 33e, fig. 7) and configured to move relative to the housing to modify a respective exhaust flow area (outlet openings 31e, fig. 7; each opening has a square area 56, fig. 8; modifications to the outlet openings 31e are shown in fig. 8 and described in para 0077) of a respective baffle of the one or more moveable baffles (in annotated fig. 7 above, each of the construed L-shaped baffles is associated with a respective opening 31e such that the slat 54 closes the opening, as shown in fig. 8); and
an actuator (“mechanical or motorised movable devices,” para 0012; “gas outlets” is construed as representing the fig. 7 embodiment) operatively connected to each of the one or more movable baffles to move the one or more movable baffles relative to the housing (“each outlet opening 31e can be closed preferably fluid-tight with a slat 54 displaceable in the plane of chamber wall 4 independently of an adjacent or another outlet opening 31e,” para 0076; “By actuating slats 54, square areas 56 can be switched in each case independently of one another from a closed position into outlet openings 31e,” para 0077), Application No. 16/428,0205Docket No.: 1590052.061US1 
wherein the one or more moveable baffles (combination of slat 54 and vertical wall sections 39e, fig. 7)  include a plurality of moveable baffles configured to move relative to the housing and relative to each other to modify the respective exhaust flow area (paras 0076-0077 describe the movement of the slats 54 to close the outlet openings 31e; please see annotated fig. 7 above for the construed respective exhaust flow areas), wherein each of the plurality of baffles includes an L-shape (construed as shown above in annotated fig. 7; based on the Applicant’s Drawings, e.g., fig. 2, an “L-shape” does not mean a perpendicular angle), wherein each movable baffle is positioned in overlapping series with each other such that each respective exhaust flow area is defined between adjacent baffles (as shown in annotated fig. 7 above), wherein each moveable baffle includes a different shape and/or size compared to an adjacent baffle to fit each moveable baffle within the manifold housing (as shown in annotated fig. 7 above), further comprising a flow field sensor (“monitoring system,” para 0040; a “flow field sensor” is not explicitly disclosed) and a controller (control unit a29, fig. 1) configured to control the actuator to move the baffles as a function of data from the flow field sensor (“control of the movement of the outlet opening can take place dependent on a local impurity concentration in the process chamber detected above the building field,” para 0040) in the additive manufacturing system (fig. 1).
Zellinger does not explicitly disclose a function of data from a flow field sensor.
However, in the same field of endeavor of additive manufacturing, Zurecki teaches a function of data (“oxygen conc.,” fig. 2B) from a flow field sensor (gas sensors 108, 110, and 112, fig. 1; controlling the “overall flowrate” using sensors 112 and 108 is taught in para 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, the process for measuring the oxygen concentration in the chamber, in view of the teachings of Zurecki, by using the sensors 108, 110, and 112, as taught by Zurecki, in lieu of the “monitoring system,” as taught by Zellinger, in order to dynamically control the gas flowrate based on oxygen sensor readings, for the advantage of increased quality and productivity of the additive manufacturing process in comparison to other methods that fail to properly address atmosphere control (Zurecki, paras 0004 and 0031, fig. 2A shows conventional process, and fig. 2B shows the improved method taught by Zurecki).
Regarding claim 19, Zellinger teaches a method (“Manufacturing device and method for additive manufacturing with movable gas outlet,” title), comprising: 
modifying an exhaust flow area (outlet openings 31e, fig. 7; each opening has a square area 56, fig. 8; modifications to the outlet openings 31e are shown in fig. 8 and described in para 0077) in a portion of an exhaust manifold (gas outlet 32, fig. 7) to control flow distribution (gas flow a34, fig. 1) over a build plate (“base plate,” para 0059) of an additive manufacturing system (fig. 1) as a function of data from a flow field sensor (“monitoring system,” para 0040; a “flow field sensor” is not explicitly disclosed) in the additive manufacturing system (“control of the movement of the outlet opening can take place dependent on a local impurity concentration in the process chamber detected above the building field,” para 0040).
Zellinger does not explicitly disclose a function of data from a flow field sensor.
However, in the same field of endeavor of additive manufacturing, Zurecki teaches a function of data (“oxygen conc.,” fig. 2B) from a flow field sensor (gas sensors 108, 110, and 112, fig. 1; controlling the “overall flowrate” using sensors 112 and 108 is taught in para 0028).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, the process for measuring the oxygen concentration in the chamber, in view of the teachings of Zurecki, by using the sensors 108, 110, and 112, as taught by Zurecki, in lieu of the “monitoring system,” as taught by Zellinger, in order to dynamically control the gas flowrate based on oxygen sensor readings, for the advantage of increased quality and productivity of the additive manufacturing process in comparison to other methods that fail to properly address atmosphere control (Zurecki, paras 0004 and 0031, fig. 2A shows conventional process, and fig. 2B shows the improved method taught by Zurecki).
	Regarding claim 20, Zellinger teaches wherein controlling flow distribution (gas flow a34, fig. 1) includes modifying a flow field (as shown in fig. 8, “by actuating slats 54, square areas 56 can be switched in each case independently of one another from a closed position into outlet openings 31e,” para 0077; each of the outlet openings 31e is construed as having a claimed “flow field”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zellinger et al. (US-20210362238-A1, effective filing date 13 April 2018) in view of Zurecki et al. (US-20160045981-A1) as applied to claim 1 above and further in view of Romano et al. (US-20180126649-A1).
Zellinger teaches the invention as described above but does not explicitly disclose wherein the actuator includes a worm gear.
However, in the same field of endeavor of additive manufacturing, Romano teaches wherein the actuator includes a worm gear (“The motor may alter an opening of the enclosure (e.g., its opening or closure).  The motor may be a step motor…” para 0213; Applicant discloses “stepper motor,” bottom of page 2 in the Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, a step motor, in view of the teachings of Romano, by using a step motor, as taught by Romano, as one of the “mechanical or motorised movable devices” for actuating the slats 54 to close the outlet openings 31e, as taught by Zellinger, in order to alter an opening such that the gas flow reduces debris in the enclosure atmosphere, because floating debris may alter at least one characteristic of the energy beam during its passage through the enclosure towards the material bed or may cause damage to veracious components of the 3D printing system, such as an optical window (Romano, para 0006).
Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zellinger et al. (US-20210362238-A1, effective filing date 13 April 2018) in view of Zurecki et al. (US-20160045981-A1) as applied to claims 1 and 11 above and further in view of Xu et al. (CN-109226762-A, relying on foreign version for drawings and provided English translation for written disclosure, cited in list of references dated 28 Sep 2021).
Regarding claim 9, Zellinger teaches the invention as described above but does not explicitly disclose wherein the actuator is mounted to an outside surface of the manifold housing.
However, in the same field of endeavor of additive manufacturing, Xu teaches wherein the actuator (cylinder 82, fig. 7) is mounted to an outside surface of the manifold housing (bolted on bracket 81, fig. 7, which is construed as being an outside surface of a manifold housing).
Xu, fig. 7

    PNG
    media_image7.png
    589
    582
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, a cylinder 82, in view of the teachings of Xu, by using a cylinder 82 mounted on a bracket 81 that controls opening and closing elements 83, as taught by Xu, as one of the “mechanical or motorised movable devices” for actuating the slats 54 to close the outlet openings 31e, as taught by Zellinger, in order to provide multiple delivery outlets for removing smog, gas, and smoke from the sintered region, because when the outlets are in contact with the smog for a long time they can become corroded, but by using multiple outlets detachably connected with a baffle, they can be individually replaced, avoiding situations where leaking occurs due to corrosion of the outlets (Xu, bottom of page 6).
Regarding claim 10, Zellinger teaches the invention as described above but does not explicitly disclose wherein the one or more moveable baffles are connected to the actuator through a slot in the manifold housing. 
However, in the same field of endeavor of additive manufacturing, Xu teaches wherein the one or more moveable baffles (opening and closing element 83, fig. 7) are connected to the actuator (cylinder 82, fig. 7) through a slot (mounting hole 84, fig. 7) in the manifold housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, a cylinder 82, in view of the teachings of Xu, by using a cylinder 82 mounted on a bracket 81 that controls opening and closing elements 83, as taught by Xu, as one of the “mechanical or motorised movable devices” for actuating the slats 54 to close the outlet openings 31e, as taught by Zellinger, in order to provide multiple delivery outlets for removing smog, gas, and smoke from the sintered region, because when the outlets are in contact with the smog for a long time they can become corroded, but by using multiple outlets detachably connected with a baffle, they can be individually replaced, avoiding situations where leaking occurs due to corrosion of the outlets (Xu, bottom of page 6).
Regarding claim 17, Zellinger teaches the invention as described above but does not explicitly disclose wherein the actuator is mounted to an outside surface of the manifold housing.
However, in the same field of endeavor of additive manufacturing, Xu teaches wherein the actuator (cylinder 82, fig. 7) is mounted to an outside surface of the manifold housing (bolted on bracket 81, fig. 7, which is construed as being an outside surface of a manifold housing).
Xu, fig. 7

    PNG
    media_image7.png
    589
    582
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, a cylinder 82, in view of the teachings of Xu, by using a cylinder 82 mounted on a bracket 81 that controls opening and closing elements 83, as taught by Xu, as one of the “mechanical or motorised movable devices” for actuating the slats 54 to close the outlet openings 31e, as taught by Zellinger, in order to provide multiple delivery outlets for removing smog, gas, and smoke from the sintered region, because when the outlets are in contact with the smog for a long time they can become corroded, but by using multiple outlets detachably connected with a baffle, they can be individually replaced, avoiding situations where leaking occurs due to corrosion of the outlets (Xu, bottom of page 6).
Regarding claim 18, Zellinger teaches the invention as described above but does not explicitly disclose wherein the one or more moveable baffles are connected to the actuator through a slot in the manifold housing. 
However, in the same field of endeavor of additive manufacturing, Xu teaches wherein the one or more moveable baffles (opening and closing element 83, fig. 7) are connected to the actuator (cylinder 82, fig. 7) through a slot (mounting hole 84, fig. 7) in the manifold housing.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Zellinger to include, a cylinder 82, in view of the teachings of Xu, by using a cylinder 82 mounted on a bracket 81 that controls opening and closing elements 83, as taught by Xu, as one of the “mechanical or motorised movable devices” for actuating the slats 54 to close the outlet openings 31e, as taught by Zellinger, in order to provide multiple delivery outlets for removing smog, gas, and smoke from the sintered region, because when the outlets are in contact with the smog for a long time they can become corroded, but by using multiple outlets detachably connected with a baffle, they can be individually replaced, avoiding situations where leaking occurs due to corrosion of the outlets (Xu, bottom of page 6).
Response to Argument
Applicant's arguments filed 22 April 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Zellinger combined with Zurecki.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schlick et al. (US-10112236-B2) teach an invention similar to Zellinger, where covers 34 are used to cover orifices 32 over flow channels 36 in the exhaust 24 (figs. 1, 2b, and 3b).
Jakimov et al. (US-10442001-B2) teach modifying the gas flow for a chamber using gas inlets and outlets (figs. 3-6).
Sweetland et al. (US-20200039000-A1) teach moveable baffle plates (fig. 21).
Weaver et al. (US-20200391289-A1) teach adjusting a vane 102 to control the gas flow.
Wakelam et al. (US-11014304-B2) teach modifying the gas flow in a chamber by controlling the inlet channels (figs. 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        10/5/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761